IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                        :   No. 2900 Disciplinary Docket No. 3
                                         :
 EDWARD HARRINGTON HEYBURN               :   No. 102 DB 2022
                                         :
                                         :   (Supreme Court of New Jersey, Nos. D-70
                                         :   and D-137 September Term 2020)
                                         :
                                         :   Attorney Registration No. 80472
                                         :
                                         :   (Out of State)




                                       ORDER



PER CURIAM

       AND NOW, this 5th day of October, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Edward Harrington Heyburn is suspended from the practice of law in the Commonwealth

of Pennsylvania for a period of eighteen months, consecutive to the three-year term of

suspension ordered by this Court on June 22, 2021. He shall also comply with all the

provisions of Pa.R.D.E. 217.